     CASE 0:16-cv-02547-SRN-LIB Document 240 Filed 03/12/20 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

United States of America,                           Case No. 16-CV-2547 (SRN/LIB)

                         Plaintiff,

           v.                                                    ORDER

William J. Mooney, et al.,

                         Defendants.


Michael R. Pahl, U.S. Department of Justice, Tax Division, PO Box 7238 Ben Franklin
Station, Washington, DC 20044 for Plaintiff.

William J. Mooney and Joni T. Mooney, P.O. Box 353, Little Falls, MN 56345, pro se
Defendants.


SUSAN RICHARD NELSON, United States District Court Judge

      This matter is before the Court on Plaintiff’s Motion to Alter/Amend/Correct

Judgment [Doc. No. 235].

      Based upon all the files, records, and proceedings herein, IT IS HEREBY

ORDERED THAT:

      1.        The Defendants shall file and serve their response to the motion on or
                before March 26, 2020.

      2.        This matter will be decided on the papers, without oral argument.



Dated: March 12, 2020                             s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge
